Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142228                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142228
                                                                   COA: 292942
                                                                   Hillsdale CC: 08-321794-FH
  MICHAEL CARL COOLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 19, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether offense variable (OV) 19 was properly
  scored at 10 points under MCL 777.49(c), because the defendant “interfered with or
  attempted to interfere with the administration of justice,” based on his conduct in
  throwing away evidence and denying guilt.

        The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 8, 2011                       _________________________________________
           0405                                                               Clerk